Name: Commission Implementing Regulation (EU) NoÃ 1239/2012 of 19Ã December 2012 amending Regulation (EC) NoÃ 543/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards the marketing standards for poultrymeat
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  marketing;  foodstuff;  animal product;  Europe
 Date Published: nan

 20.12.2012 EN Official Journal of the European Union L 350/63 COMMISSION IMPLEMENTING REGULATION (EU) No 1239/2012 of 19 December 2012 amending Regulation (EC) No 543/2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(e), in conjunction with Article 4 thereof, Whereas: (1) Article 15(1) and Article 20(1) of Commission Regulation (EC) No 543/2008 (2) establish that frozen and quick-frozen chickens and certain poultry cuts may be marketed within the Union only if the water content does not exceed the technically unavoidable values determined by the methods of analysis described in Annexes VI, VII and VIII to that Regulation, respectively. (2) Article 16(1) of Regulation (EC) No 543/2008 provides that regular checks in accordance with Annex IX to that Regulation on the water absorbed or checks in accordance with Annex VI to that Regulation are to be carried out in the slaughterhouses. (3) Annexes VI and VII to Regulation (EC) No 543/2008 provide limit values for the water content of frozen and quick frozen chicken carcases, Annex VIII to that Regulation provides limit values for the water content of certain poultry cuts and Annex IX to that Regulation provides limit values for the water content of fresh poultrymeat in checks on the absorption of water in the production establishment. These limit values are all fixed by reference to three methods of chilling defined in Article 10 of that Regulation, namely air chilling, air-spray chilling and immersion chilling. (4) New technologies have given rise to the development of new chilling methods for which the same rules should apply as for the chilling methods defined in Article 10 of Regulation (EC) No 543/2008. Therefore, it is necessary to set down the limit values that will apply when new chilling methods are used. (5) Given that the new technologies for chilling poultry carcases are explored in order to improve the overall quality of poultrymeat, the limit values for these new chilling methods should not exceed the lowest limit values established for the air chilling method. (6) Annex XI to Regulation (EC) No 543/2008 contains the list of national reference laboratories. The competent authorities of Malta have notified the Commission of the new designation of their national reference laboratory. (7) Regulation (EC) No 543/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annexes VI to IX and Annex XI to Regulation (EC) No 543/2008 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 17.6.2008, p. 46. ANNEX Annexes VI to IX and Annex XI to Regulation (EC) No 543/2008 are amended as follows: (1) in Annex VI, point 7 is replaced by the following: 7. Evaluation of result If the average water loss on thawing for the 20 carcases in the sample exceeds the percentages given below, it is considered that the amount of water absorbed during processing exceeds the permissible limit. The percentages are, in the case of: air chilling: 1,5 %, air spray chilling: 3,3 %, immersion chilling: 5,1 %. other chilling method or a combination of two or more of the methods defined in Article 10: 1,5 %.; (2) in Annex VII, point 6 is replaced by the following: 6. Calculation of results 6.1. (a) The weight of water (W) in each carcase is given by aP1/100 and the weight of protein (RP) by bP1/100, both of which are expressed in grams. The sums of the weights of water (W7) and the weights of protein (RP7) in the seven carcases analysed are determined. (b) In the case of a composite sample analysis, the average content of water and protein from the two samples analysed is determined to give a % and b %, respectively. The weight of the water (W7) in the seven carcases is given by aP7/100, and the weight of protein (RP7) by bP7/100, both of which are expressed in grams. 6.2. The average weight of water (WA) and protein (RPA) is calculated by dividing W7 and RP7, respectively, by seven. 6.3. The theoretical physiological water content in grams as determined by this method may be calculated by the following formula: chickens: . 6.4. (a) Air chilling Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 2 % (1), the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval): chickens: . (b) Air-spray chilling Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 4,5 % (1), the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval): chickens: . (c) Immersion chilling Assuming a technically unavoidable water absorption during preparation of 7 % (1) the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval): chickens: . (d) Other chilling methods or a combination of two or more of the methods defined in Article 10 Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 2 % (1), the highest permissible limit for the total water content (WG) in grams as determined by this method is given by the following formula (including confidence interval): chickens: . 6.5. If the average water content (WA) of the seven carcases as calculated under point 6.2 does not exceed the value given in point 6.4 (WG), the quantity of poultry subjected to the check shall be considered up to standard. (3) in Annex VIII, point 6 is replaced by the following: 6. Calculation of results 6.1. (a) The weight of water (W) in each cut is given by aP1/100 and the weight of protein (RP) by bP1/100, both of which are expressed in grams. The sums of the weights of water (W5) and the weights of protein (RP5) in the five cuts analysed are determined. (b) In the case of a composite sample analysis, the average content of water and protein from the two samples analysed is determined to give a % and b %, respectively. The weight of the water (W5) in the five cuts is given by aP5/100, and the weight of protein (RP5) by bP5/100, both of which are expressed in grams. 6.2. The average weight of water (WA) and protein (RPA) is calculated by dividing W5 and RP5 respectively, by five. 6.3. The mean physiological W/RP ratio as determined by this method is as follows: chicken breast fillet: 3,19 ± 0,12, chicken legs and leg quarters: 3,78 ± 0,19, turkey breast fillet: 3,05 ± 0,15, turkey legs: 3,58 ± 0,15, deboned turkey leg meat: 3,65 ± 0,17. 6.4. Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 2 %, 4 % or 6 % (2) depending on the type of products and chilling methods applied, the highest permissible W/RP ratios as determined by this method are as follows: Air chilled Air-spray chilled Immersion chilled Chicken breast fillet; without skin 3,40 3,40 3,40 Chicken breast; with skin 3,40 3,50 3,60 Chicken thighs, drumsticks, legs, legs with a portion of the back, leg quarters, with skin 4,05 4,15 4,30 Turkey breast fillet; without skin 3,40 3,40 3,40 Turkey breast, with skin 3,40 3,50 3,60 Turkey thighs, drumsticks, legs, with skin 3,80 3,90 4,05 Deboned turkey leg meat, without skin 3,95 3,95 3,95 In case of other chilling methods or a combination of two or more of the methods defined in Article 10, the unavoidable water content is assumed to amount to 2 % and the highest permissible W/PR ratios are those fixed for the air chilling method in the table above. If the average WA/RPA ratio of the five cuts as calculated from the values under point 6.2 does not exceed the ratio given in point 6.4, the quantity of poultry cuts subjected to the check is considered up to standard. (4) in Annex IX, the following point 11 is added: 11. In cases where carcases are chilled with an other chilling method or a combination of two or more of the methods defined in Article 10, the maximum percentage of water content shall not exceed 0 % of the original weight of the carcase.; (5) in Annex XI, the entry concerning Malta is replaced by the following: Malta MCCAA Laboratory Services Directorate Standards and Metrology Institute Malta Competition and Consumer Affairs Authority F22, Mosta Technopark Mosta MST3000 Malta (1) Calculated on the basis of the carcase, exclusive of absorbed extraneous water.; (2) Calculated on the basis of the cut, exclusive of absorbed extraneous water. For (skinless) fillet and deboned turkey leg meat, the percentage is 2 % for each of the chilling methods.;